DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.

This Office Action acknowledges the applicant’s amendment filed on 11/9/2021 and 10/4/2021. Claims 1-8 are pending in the application. Claim 9 is cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. US 2011/0299798 A1 previously cited in view of Archibald et al. US 6,126,975.
With regards to claims 1 and 2, Coulson discloses a packaging bag comprising:
a resin sheet forming (para. 0021) an outermost surface 16/17 of the packaging bag and forming a powder holding area, the resin sheet having gas barrier properties (Para. 0024) which is formed in a bag shape having an opening (at end 14/ or end 12; Para. 0014),
an incision 30 (slit; Para. 0017; lines 1-2 and 21-32) and having a length of 0.5 mm or less (0.1 mm or less; claim 2) being provided in the resin sheet so as to penetrate through the resin sheet in a thickness direction thereof,
wherein air present in the packaging bag together with some water-absorbent resin powder can be released to the outside of the packaging bag through the incision.

Coulson discloses the packaging bag can hold granulated type products; therefore, it is capable of packaging water-absorbent resin powder having a mass median particle size of 150 µm or more and the holding area is capable of holding water-absorbent resin powder.
Coulson discloses a slit on the outermost surface of the packaging bag but it does not specifically disclose the slit directly communicates with the holding area.
However, Archibald (Figs. 2-4) teaches that it was known in the art to have a scoring pore 42 that directly communicates with the holding area of the packaging bag.


With regards to claims 3 and 6, Coulson discloses the incision 30 is provided at a position distant from an outer peripheral edge in a plan view of the packaging bag. (Fig. 1)
 
Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. US 2011/0299798 A1 previously cited in view of Archibald et al. US 6,126,975 further in view of Fujita et al. US 2015/0284249 A1 previously cited and further in view of Kerry et al. US 4,681,228.

an outer bag formed of (kraft paper; claims 4 and 7)/ (flexible container; claims 5 and 8) with gas permeability and storing the package.
However, Fujita teaches that it was known in the art to have water-absorbent resin powder packaged in a holding area of a packaging bag 20 (Para. 0029).
The inventions of Coulson and Fujita are both drawn to the field of containers that are capable of holding items such as various granulated products. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging bag in Coulson by providing a water-absorbent resin powder as taught by Fujita for the purposes of providing alternative products to be held in the packaging bag.
	Coulson does not specifically disclose an outer bag formed of (kraft paper; claims 4 and 7)/ (flexible container; claims 5 and 8) with gas permeability and storing of the package.
	However, Kerry teaches that it was known in the art to have an outer bag 2 formed of kraft paper (flexible container) with gas permeability and storing of the package. (Col 1:61-62 and 2:26-32)



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because of new grounds of rejections.
However, with regards to the Applicants argument that Coulson does not teach the amended limitation “the slit on the outermost surface of the packaging bag directly communicates with the holding area”, the Examiner has cited Archibald 6,126,975, that teaches that it was known in the art to have an opening (slit) directly communicate with the holding area of the packaged bag, to release excess air inside the package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736